DETAILED ACTION
This action is in response to the amendment 06/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 16 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is further operative to: generate an ON-time setting from the ON-time adjustment signal; generate a switching frequency setting from the frequency adjustment signal; and modulate the pulse width modulation signal via the ON-time setting and the switching frequency setting.”
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller includes a first gain transfer function and a second gain transfer function; wherein the first gain transfer function is operative to convert the monitored error voltage into the frequency adjustment signal; and wherein the second gain transfer function is operative to convert the monitored error voltage into the ON-time adjustment signal”.
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is further operative to: i) generate a nominal frequency value to which the frequency adjustment signal is applied to produce a frequency setting at which to generate the pulse width modulation signal; and ii) generate a nominal ON time value to which the ON-time adjustment signal is applied to produce an ON-time setting of the pulse width modulation signal.”
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller includes a PID controller operative to produce a current target signal, the controller further operative to: convert the current target signal into the modulation adjustment signals.”
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is further operative to: map the error voltage into the modulation adjustment signals via a mapping function.”
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: via a first gain transfer function, converting the monitored error voltage into the frequency adjustment signal; and via a second gain transfer function, converting the monitored error voltage into the ON-time adjustment signal.”
The primary reason for the indication of the allowability of claim 32 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is further operative to i) adjust an ON-time of the pulse width modulation signal based on the ON-time adjustment signal until it reaches a specified maximum value, and ii) adjust a frequency of the pulse width modulation signal based on the frequency adjustment signal if the ON time has reached a specified maximum value.”
The primary reason for the indication of the allowability of claim 33 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller includes a PID controller operative to produce a target duty cycle, the controller further operative to: convert the target duty cycle into the modulation adjustment signals.”
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2021/0159789 discloses an adaptive frequency adjusting control for a DC-DC power converter.
US Patent No. 8,525,502 discloses a digital pulse-frequency modulation controller for switch mode power supply with frequency targeting and ultrasonic modes.
US Pub. No. 2012/0194162 discloses a pulse width modulation controller and method for output ripple reduction of a jittering frequency switching power supply.
US Pub. No. 2011/0109291 discloses a frequency control circuit for a non-constant frequency voltage regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838